DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2005/0089750 A1) in view of WO2017/108581 (hereinafter WO’581).
With respect to claim 1, Ng teaches a rechargeable battery (para. [0068]) (Figure 1, 28) having at least one cell (28) for storing electrical energy and at least one heating/cooling device (30) (para. [0046]) for heating or controlling the temperature of the cell (28), wherein the heating/cooling device (30) comprises a single-layer or multi-layer film (para. [0087]) with a heating element/(metallic layer/film – which is capable of heating by radiating heat received from the heat exchange medium) (para. [0088]).
Ng fails to teach wherein the heating element/(metallic layer/film) comprises an electrically contacted heating resistance element. 




It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the heating element/(metallic layer/film) of Ng comprise an electrically contacted heating resistance element, as taught by WO’581, in order to provide a safe solution for warming up battery cells.
Limitations expressed in intended use language (i.e. for heating, for controlling) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.
With respect to claim 3, Ng teaches wherein the electrically contacted heating resistance element /(metallic layer within cooling bladder (30) is arranged on or in the single-layer or multi-layer film (of heating/cooling bladder (30)) (para. [0088]). 
With respect to claim 4, Ng teaches wherein the heating device/(cooling bladder (30)) (para. [0046]) is a part of a cooling device/(cooling bladder (30)) wherein the at least one single-layer or multi-layer film at least partly forms a coolant channel (para. [0012]) – bladder (30) is capable of heating (para. [0101]) and cooling via the metallized film and the heat exchange medium) (para. [0046], [0068] and [0087]-[0088]) (Figures 1-3 and 6-7).
With respect to claim 5, Ng teaches wherein the electrically contacted heating resistance element /(metallic layer)  has an area of at least 90% of the base area of the cooling device (para. [0079]).

With respect to claim 7, Ng teaches wherein the multi-layer film comprises at least two plastic films/(polymer layers) and that wherein the electrically contacted heating resistance element/(metallic layer) is arranged between these two plastic films (para. [0088]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2005/0089750 A1) view of WO2017/108581 (hereinafter WO’581), as applied to claim 1 above, and further in view of Hamada (US 2004/0004461).
With respect to claim 8, modified Ng discloses all claim limitations as set forth above including measuring the temperature of the cell stack assembly (para. [0066]-[0067], [0100]-[0101] and claims 19, 28 and 32), such that the heating performance of the heating element/(metallic layer) (in terms of the amount of heat available to conduct) is controlled depending on the measured value of the temperature (para. [0066]-[0067]).    Ng fails to explicitly teach wherein the single-layer or multi-layer film (comprising the heating device/cooling bladder (30)) comprises at least one temperature sensor; and wherein the temperature sensor rests directly against the cell (28).  Hamada teaches a rechargeable battery (2) having at least one cell (3) (within battery pack (1)), and at least one heating device/(cooling device (10)) for controlling the temperature of the cell 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide at least one temperature sensor in the apparatus of modified Ng; and wherein the temperature sensor rests directly against the cell, as taught by Hamada, in order to measure temperature differences between individual cells and to measure the temperature of the surfaces of individual cells for temperature control purposes.
With respect to claim 9, modified Ng discloses all claim limitations as set forth above but fails to explicitly teach wherein the temperature sensor is connected to the heating element/(metallic layer).  WO’581 further teaches a surface-mount temperature sensors (34) connected to a heating device/resistive heater (para. [0018]) disposed in a multilayer film/(electrically insulating sheets) (para. [0039]) formed from plastic films (para. [0027]).

Response to Arguments
The objection made to the drawings has been withdrawn by the Examiner due to Applicant’s amendments made to the specification.
The rejection made under 35 USC 112 has been withdrawn by the Examiner due to Applicant’s amendment made to the claims.
The Double Patenting rejection has been withdrawn by the Examiner due to Applicant’s amendments made to the instant claims.
Applicant’s arguments with respect to claims 1 and 3-9 have been considered but are moot because the new ground of rejection, due to Applicant’s amendment does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							3/14/2022Primary Examiner, Art Unit 1725